Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer:
Terminal Disclaimer filed 11/24/2022 has been approved.

Status of Claims:
Claims 1-5 are pending.
Claims 1 and 3 are rejected herein.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0050139 to Sidman.

Regarding claim 1, Sidman discloses a rotation mechanism for rotating a payload in two, first and second degrees of freedom (DOF), comprising:


a static base (28, 30);

a first rotation arm (48A, 48B, 50) (fig. 1) coupled mechanically to the static base (via second arm) through a first rotation joint and used for rotating the payload relative to the static base around a first rotation axis that passes through the first rotation joint;

a second rotation arm (44A, 44B, 46) coupled mechanically to the static base through a second rotation joint and used for rotating the payload relative to the static base around a second rotation axis that passes through the second rotation joint, wherein the rotation of the first arm rotates the payload around the first DOF and wherein the rotation of the second arm rotates the payload around the second DOF;

a follower member (56, 60) rigidly coupled to the payload and arranged to keep a constant distance from the second rotation arm; and

at least one sensing mechanism (76, 78) for determining a position of the payload.

Regarding claim 3, wherein the at least one sensing mechanism is operable to determine a position of the payload relative to the static base in the first and second DOFs.

Allowable Subject Matter
Claims 2, 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/24/2022 have been fully considered but they are not persuasive. 
First, (not clear) Applicant asserts that the examiner has cited Sidman as teaching “a follower (56, 60) rigidly coupled to the payload and arranged to keep a constant distance from the second rotation arm”. However, the yaw motor 56 and gear head 60 do not “keep a constant distance from the second rotation arm”. This is not persuasive because It is not clear what applicant is intended to argue here as to whether Sidman discloses or not. As clearly shown in the embodiment of Fig. the yaw motor 56 of Sidman is fixedly and rigidly mounted to the static base 30 and operates to produce torque (rotational force) about yaw axis 32 . The yaw motor is fixedly/rigidly mounted to the base 30 with internal bearing (not shown) and arranged to keep a constant distance from the second rotation arm (44, 46) as shown in fig. 1). Is applicant’s arguing that because of the yaw motor 56 of Sidman operates to produce torque (rotational force) about yaw axis 32 and therefore does not arrange to keep a constant distance from the second rotation arm (44, 46)?

Second, (argument on subject matter not claimed), Applicant’s argument with respect to claim 1 that claim 1 does not include “the words “ via second arm” (as added by the Examiner) as the first rotation arm is directedly coupled to the static base. This is also not persuasive.  As argued by Applicant: “In fact the first frame arm 48 of Sidman is coupled mechanically to the yaw frame 44, 48 via axle 64 that represents a first rotation joint. The frame arm 48 of Sidman therefore cannot be said to be “coupled mechanically to the static base through a first rotation joint”. It should be noted that Applicant’ claim 1 does not include the word “directly coupled” either. The first frame arm 48 of Sidman can be said that a first rotation arm (48) is coupled mechanically to the static base (30) through a first rotation joint (64) since the static base is also coupled to the second frame rotation arm.
Third, (relative term) Applicant argues that “the present of multiple rotating elements (46, 48) between yaw motor/gear head 60 and platform 22 does not constitute “rigid” attachment as recited in claim 1”, This is also not persuasive. The Examiner considers the term “rigid” is a relative term, particularly since virtually anything will flex if enough pressure is applied to it. Fredman V. Harris-Hub Co., Inc (DC NIII) 163 USPQ 397. The follower member as pointed out by the Examiner, therefore can be said that it is rigidly coupled to the payload. In addition, the term "rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the present case, the examiner finds no standard or guidelines in Applicant’s specification to determine to what extent the follower member is being regarded as rigid. Furthermore, there is no evidence here that one of ordinary skill in the art would understand the metes and bounds or boundaries of the protection when the claim is read in light of specification.



Accordingly, the examiner respectfully maintains the rejection and applicability of prior art used. Rejections of claims 1 and 3 are sustained for the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/           Primary Examiner, Art Unit 3632